EXHIBIT 10.2

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Agreement”) is made and entered into as of July 22,
2005 by SPHERIX INCORPORATED, a Delaware corporation (the “Company”); CORNELL
CAPITAL PARTNERS, LP, a Delaware limited partnership (the “Investor”); and DAVID
GONZALEZ, ESQ. (the “Escrow Agent”).

 

BACKGROUND

 

WHEREAS, the Company and the Investor have entered into a Standby Equity
Distribution Agreement (the “Standby Equity Distribution Agreement”) dated as of
the date hereof, pursuant to which the Investor will purchase the Company’s
Common Stock, par value $0.005 per share (the “Common Stock”), at a price per
share equal to the Purchase Price, as that term is defined in the Standby Equity
Distribution Agreement, for an aggregate price of up to Four Million
Dollars ($4,000,000).  The Standby Equity Distribution Agreement provides that
on each Advance Date the Investor, as that term is defined in the Standby Equity
Distribution Agreement, shall deposit the Advance pursuant to the Advance Notice
in a segregated escrow account to be held by Escrow Agent and the Company shall
deposit shares of the Company’s Common Stock, which shall be purchased by the
Investor as set forth in the Standby Equity Distribution Agreement, with the
Escrow Agent, in order to effectuate a disbursement to the Company of the
Advance by the Escrow Agent and a disbursement to the Investor of the shares of
the Company’s Common Stock by Escrow Agent at a closing to be held as set forth
in the Standby Equity Distribution Agreement (the “Closing”).

 

WHEREAS, Escrow Agent has agreed to accept, hold, and disburse the funds and the
shares of the Company’s Common Stock deposited with it in accordance with the
terms of this Agreement.

 

WHEREAS, in order to establish the escrow of funds and shares to effect the
provisions of the Standby Equity Distribution Agreement, the parties hereto have
entered into this Agreement.

 

NOW THEREFORE, in consideration of the foregoing, it is hereby agreed as
follows:

 

1.                                       Definitions.  The following terms shall
have the following meanings when used herein:

 

a.                                       “Escrow Funds” shall mean the Advance
funds deposited with the Escrow Agent pursuant to this Agreement.

 

b.                                      “Joint Written Direction” shall mean a
written direction executed by the Investor and the Company directing Escrow
Agent to disburse all or a portion of the Escrow Funds or to take or refrain
from taking any action pursuant to this Agreement.

 

c.                                       “Common Stock Joint Written Direction”
shall mean a written direction executed by the Investor and the Company
directing Investor’s Counsel to disburse all or a portion of the shares of the
Company’s Common Stock or to refrain from taking any action pursuant to this
Agreement.

 

 

--------------------------------------------------------------------------------


 

2.                                       Appointment of and Acceptance by Escrow
Agent.

 

a.                                       The Investor and the Company hereby
appoint Escrow Agent to serve as Escrow Agent hereunder.  Escrow Agent hereby
accepts such appointment and, upon receipt by wire transfer of the Escrow Funds
in accordance with Section 3 below, agrees to hold, invest and disburse the
Escrow Funds in accordance with this Agreement.

 

b.                                      The Investor and the Company hereby
appoint the Escrow Agent to serve as the holder of the shares of the Company’s
Common Stock which shall be purchased by the Investor.  The Escrow Agent hereby
accepts such appointment and, upon receipt via D.W.A.C or the certificates
representing of the shares of the Company’s Common Stock in accordance with
Section 3 below, agrees to hold and disburse the shares of the Company’s Common
Stock in accordance with this Agreement.

 

c.                                       The Company hereby acknowledges that
the Escrow Agent is general counsel to the Investor, a partner in the general
partner of the Investor and counsel to the Investor in connection with the
transactions contemplated and referenced herein and will be acting as the escrow
agent for shares of the Company’s Common Stock as outlined herein.  The Company
agrees that in the event of any dispute arising in connection with this Escrow
Agreement or otherwise in connection with any transaction or agreement
contemplated and referenced herein, the Escrow Agent shall be permitted to
continue to represent the Investor and the Company will not seek to disqualify
such counsel.

 

3.                                       Creation of Escrow Account/Common Stock
Account.

 

a.                                       On or prior to the date of this
Agreement the Escrow Agent shall establish an escrow account for the deposit of
the Escrow Funds entitled as follows: Spherix Incorporated/Cornell Capital
Partners, LP.  The Investor will wire funds to the account of the Escrow Agent
as follows:

 

Bank:

Wachovia, N.A. of New Jersey

 

 

Routing #:

031201467

 

 

Account #:

2000014931134

 

 

Name on Account:

David Gonzalez Attorney Trust Account

 

 

Name on Sub-Account:

Spherix Incorporated/Cornell Capital Partners, LP Escrow account

 

2

--------------------------------------------------------------------------------


 

b.                                      On or prior to the date of this
Agreement the Escrow Agent shall establish an account for the D.W.A.C. of the
shares of Common Stock. The Company will D.W.A.C. shares of the Company’s Common
Stock to the account of the Escrow Agent as follows:

 

Brokerage Firm:

Sloan Securities Corp.

Clearing House:

Fiserv

Account #:

56887298

DTC #:

0632

Name on Account:

David Gonzalez Escrow Account

 

4.                                       Deposits into the Escrow Account. The
Investor agrees that it shall promptly deliver all monies for the payment of the
Common Stock to the Escrow Agent for deposit in the Escrow Account.

 

5.                                       Disbursements from the Escrow Account.

 

a.                                       At such time as Escrow Agent has
collected and deposited instruments of payment in the total amount of the
Advance and has received such Common Stock via D.W.A.C from the Company which
are to be issued to the Investor pursuant to the Standby Equity Distribution
Agreement, the Escrow Agent shall notify the Company and the Investor. The
Escrow Agent will continue to hold such funds until the Investor and Company
execute and deliver a Joint Written Direction directing the Escrow Agent to
disburse the Escrow Funds pursuant to Joint Written Direction at which time the
Escrow Agent shall wire the Escrow Funds to the Company.  In disbursing such
funds, Escrow Agent is authorized to rely upon such Joint Written Direction from
Company and may accept any signatory from the Company listed on the signature
page to this Agreement and any signature from the Investor that Escrow Agent
already has on file.  Simultaneous with delivery of the executed Joint Written
Direction to the Escrow Agent the Investor and Company shall execute and deliver
a Common Stock Joint Written Direction to the Escrow Agent directing the Escrow
Agent to release via D.W.A.C to the Investor the shares of the Company’s Common
Stock.  In releasing such shares of Common Stock the Escrow Agent is authorized
to rely upon such Common Stock Joint Written Direction from Company and may
accept any signatory from the Company listed on the signature page to this
Agreement and any signature from the Escrow Agent has on file.

 

In the event the Escrow Agent does not receive the amount of the Advance from
the Investor or the shares of Common Stock to be purchased by the Investor from
the Company, the Escrow Agent shall notify the Company and the Investor.

 

In the event that the Escrow Agent has not received the Common Stock to be
purchased by the Investor from the Company, in no event will the Escrow Funds be
released to the Company until such shares are received by the Escrow Agreement.
For purposes of this Agreement, the term “Common Stock certificates” shall mean
Common Stock certificates to be purchased pursuant to the respective Advance
Notice pursuant to the Standby Equity Distribution Agreement.

 

6.                                       Deposit of Funds. The Escrow Agent is
hereby authorized to deposit the wire transfer proceeds in the Escrow Account.

 

3

--------------------------------------------------------------------------------


 

7.                                       Suspension of Performance: Disbursement
Into Court.

 

a.                                       Escrow Agent.  If at any time, there
shall exist any dispute between the Company and the Investor with respect to
holding or disposition of any portion of the Escrow Funds or the Common Stock or
any other obligations of Escrow Agent hereunder, or if at any time Escrow Agent
is unable to determine, to Escrow Agent’s sole satisfaction, the proper
disposition of any portion of the Escrow Funds or Escrow Agent’s proper actions
with respect to its obligations hereunder, or if the parties have not within
thirty (30) days of the furnishing by Escrow Agent of a notice of resignation
pursuant to Section 9 hereof, appointed a successor Escrow Agent to act
hereunder, then Escrow Agent may, in its sole discretion, take either or both of
the following actions:

 

i.                                          Suspend the performance of any of
its obligations (including without limitation any disbursement obligations)
under this Escrow Agreement until such dispute or uncertainty shall be resolved
to the sole satisfaction of Escrow Agent or until a successor Escrow Agent shall
be appointed (as the case may be); provided however, Escrow Agent shall continue
to invest the Escrow Funds in accordance with Section 8 hereof; and/or

 

ii.                                       Petition (by means of an interpleader
action or any other appropriate method) any court of competent jurisdiction in
any venue convenient to Escrow Agent, for instructions with respect to such
dispute or uncertainty, and to the extent required by law, pay into such court,
for holding and disposition in accordance with the instructions of such court,
all funds held by it in the Escrow Funds, after deduction and payment to Escrow
Agent of all fees and expenses (including court costs and attorneys’ fees)
payable to, incurred by, or expected to be incurred by Escrow Agent in
connection with performance of its duties and the exercise of its rights
hereunder.

 

iii.                                    Escrow Agent shall have no liability to
the Company, the Investor, or any person with respect to any such suspension of
performance or disbursement into court, specifically including any liability or
claimed liability that may arise, or be alleged to have arisen, out of or as a
result of any delay in the disbursement of funds held in the Escrow Funds or any
delay in with respect to any other action required or requested of Escrow Agent.

 

8.                                       Investment of Escrow Funds. The Escrow
Agent shall deposit the Escrow Funds in a non-interest bearing money market
account.

 

If Escrow Agent has not received a Joint Written Direction at any time that an
investment decision must be made, Escrow Agent may retain the Escrow Fund, or
such portion thereof, as to which no Joint Written Direction has been received,
in a non-interest bearing money market account.

 

9.                                       Resignation and Removal of Escrow
Agent.  Escrow Agent may resign from the performance of its duties hereunder at
any time by giving thirty (30) days’ prior written notice to the parties or may
be removed, with or without cause, by the parties, acting jointly, by furnishing
a Joint Written Direction to Escrow Agent, at any time by the giving of ten (10)
days’ prior written notice to Escrow Agent as provided herein below.  Upon any
such notice of resignation or removal, the representatives of the Investor and
the Company identified in Sections 13a.(iv) and 13b.(iv), below, jointly shall
appoint a successor Escrow Agent hereunder, which shall be a commercial bank,
trust company or other financial institution with a combined capital and

 

4

--------------------------------------------------------------------------------


 

surplus in excess of $10,000,000.00.  Upon the acceptance in writing of any
appointment of Escrow Agent hereunder by a successor Escrow Agent, such
successor Escrow Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Escrow Agent, and the
retiring Escrow Agent shall be discharged from its duties and obligations under
this Escrow Agreement, but shall not be discharged from any liability for
actions taken as Escrow Agent hereunder prior to such succession.  After any
retiring Escrow Agent’s resignation or removal, the provisions of this Escrow
Agreement shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was Escrow Agent under this Escrow Agreement.  The retiring
Escrow Agent shall transmit all records pertaining to the Escrow Funds and shall
pay all funds held by it in the Escrow Funds to the successor Escrow Agent,
after making copies of such records as the retiring Escrow Agent deems advisable
and after deduction and payment to the retiring Escrow Agent of all fees and
expenses (including court costs and attorneys’ fees) payable to, incurred by, or
expected to be incurred by the retiring Escrow Agent in connection with the
performance of its duties and the exercise of its rights hereunder.

 

10.                                 Liability of Escrow Agent.

 

a.                                       Escrow Agent shall have no liability or
obligation with respect to the Escrow Funds except for Escrow Agent’s willful
misconduct or gross negligence. Escrow Agent’s sole responsibility shall be for
the safekeeping, investment, and disbursement of the Escrow Funds in accordance
with the terms of this Agreement.  Escrow Agent shall have no implied duties or
obligations and shall not be charged with knowledge or notice or any fact or
circumstance not specifically set forth herein.  Escrow Agent may rely upon any
instrument, not only as to its due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein, which
Escrow Agent shall in good faith believe to be genuine, to have been signed or
presented by the person or parties purporting to sign the same and conform to
the provisions of this Agreement.  In no event shall Escrow Agent be liable for
incidental, indirect, special, and consequential or punitive damages.  Escrow
Agent shall not be obligated to take any legal action or commence any proceeding
in connection with the Escrow Funds, any account in which Escrow Funds are
deposited, this Agreement or the Standby Equity Distribution Agreement, or to
appear in, prosecute or defend any such legal action or proceeding.  Escrow
Agent may consult legal counsel selected by it in the event of any dispute or
question as to construction of any of the provisions hereof or of any other
agreement or its duties hereunder, or relating to any dispute involving any
party hereto, and shall incur no liability and shall be fully indemnified from
any liability whatsoever in acting in accordance with the opinion or
instructions of such counsel.  The Company and the Investor jointly and
severally shall promptly pay, upon demand, the reasonable fees and expenses of
any such counsel and Escrow Agent is hereby authorized to pay such fees and
expenses from funds held in escrow.

 

b.                                      The Escrow Agent is hereby authorized,
in its sole discretion, to comply with orders issued or process entered by any
court with respect to the Escrow Funds, without determination by the Escrow
Agent of such court’s jurisdiction in the matter.  If any portion of the Escrow
Funds is at any time attached, garnished or levied upon under any court order,
or in case the payment, assignment, transfer, conveyance or delivery of any such
property shall be stayed or enjoined by any court order, or in any case any
order judgment or decree shall be made or entered by any court affecting such
property or any part thereof, then and in any such event, the Escrow Agent is
authorized, in its sole discretion, to rely upon and comply with any such

 

5

--------------------------------------------------------------------------------


 

order, writ judgment or decree which it is advised by legal counsel selected by
it,  binding upon it, without the need for appeal or other action; and if the
Escrow Agent complies with any such order, writ, judgment or decree, it shall
not be liable to any of the parties hereto or to any other person or entity by
reason of such compliance even though such order, writ judgment or decree may be
subsequently reversed, modified, annulled, set aside or vacated.

 

11.                                 Indemnification of Escrow Agent.  From and
at all times after the date of this Agreement, the parties jointly and
severally, shall, to the fullest extent permitted by law and to the extent
provided herein, indemnify and hold harmless Escrow Agent and each director,
officer, employee, attorney, agent and affiliate of Escrow Agent (collectively,
the “Indemnified Parties”) against any and all actions, claims (whether or not
valid), losses, damages, liabilities, costs and expenses of any kind or nature
whatsoever (including without limitation reasonable attorney’s fees, costs and
expenses) incurred by or asserted against any of the Indemnified Parties from
and after the date hereof, whether direct, indirect or consequential, as a
result of or arising from or in any way relating to any claim, demand, suit,
action, or proceeding (including any inquiry or investigation) by any person,
including without limitation the parties to this Agreement, whether threatened
or initiated, asserting a claim for any legal or equitable remedy against any
person under any statute or regulation, including, but not limited to, any
federal or state securities laws, or under any common law or equitable cause or
otherwise, arising from or in connection with the negotiation, preparation,
execution, performance or failure of performance of this Agreement or any
transaction contemplated herein, whether or not any such Indemnified Party is a
party to any such action or proceeding, suit or the target of any such inquiry
or investigation; provided, however, that no Indemnified Party shall have the
right to be indemnified hereunder for liability finally determined by a court of
competent jurisdiction, subject to no further appeal, to have resulted solely
from the gross negligence or willful misconduct of such Indemnified Party.  If
any such action or claim shall be brought or asserted against any Indemnified
Party, such Indemnified Party shall promptly notify the Company and the Investor
hereunder in writing, and the Investor(s) and the Company shall assume the
defense thereof, including the employment of counsel and the payment of all
expenses.  Such Indemnified Party shall, in its sole discretion, have the right
to employ separate counsel (who may be selected by such Indemnified Party in its
sole discretion) in any such action and to participate and to participate in the
defense thereof, and the fees and expenses of such counsel shall be paid by such
Indemnified Party, except that the Investor and/or the Company shall be required
to pay such fees and expense if (a) the Investor or the Company agree to pay
such fees and expenses, or (b) the Investor and/or the Company shall fail to
assume the defense of such action or proceeding or shall fail, in the sole
discretion of such Indemnified Party, to employ counsel reasonably satisfactory
to the Indemnified Party in any such action or proceeding, (c) the Investor and
the Company are the plaintiff in any such action or proceeding or (d) the named
or potential parties to any such action or proceeding (including any potentially
impleaded parties) include both Indemnified Party the Company and/or the
Investor and Indemnified Party shall have been advised by counsel that there may
be one or more legal defenses available to it which are different from or
additional to those available to the Company or the Investor.  The Investor and
the Company shall be jointly and severally liable to pay fees and expenses of
counsel pursuant to the preceding sentence, except that any obligation to pay
under clause (a) shall apply only to the party so agreeing.  All such fees and
expenses payable by the Company and/or the Investor pursuant to the foregoing
sentence shall be paid from time to time as incurred, both in advance of and
after the final disposition of such action or claim.  The obligations of the
parties

 

6

--------------------------------------------------------------------------------


 

under this section shall survive any termination of this Agreement, and
resignation or removal of the Escrow Agent shall be independent of any
obligation of Escrow Agent.

 

12.                                 Expenses of Escrow Agent.  Except as set
forth in Section 11 the Company shall reimburse Escrow Agent for all of its
reasonable out-of-pocket expenses, including attorneys’ fees, travel expenses,
telephone and facsimile transmission costs, postage (including express mail and
overnight delivery charges), copying charges and the like as outlined in Section
12.4 of the Standby Equity Distribution Agreement dated the date hereof.  All of
the compensation and reimbursement obligations set forth in this Section shall
be payable by the Company, upon demand by Escrow Agent.  The obligations of the
Company under this Section shall survive any termination of this Agreement and
the resignation or removal of Escrow Agent.

 

13.                                 Warranties.

 

a.                                       The Investor makes the following
representations and warranties to the Escrow Agent:

 

i.                                          The Investor has full power and
authority to execute and deliver this Agreement and to perform its obligations
hereunder.

 

ii.                                       This Agreement has been duly approved
by all necessary action of the Investor, including any necessary approval of the
limited partner of the Investor, has been executed by duly authorized officers
of the Investor’s general partner, enforceable in accordance with its terms.

 

iii.                                    The execution, delivery, and performance
of the Investor of this Agreement will not violate, conflict with, or cause a
default under the agreement of limited partnership of the Investor, any
applicable law or regulation, any court order or administrative ruling or degree
to which the Investor is a party or any of its property is subject, or any
agreement, contract, indenture, or other binding arrangement.

 

iv.                                   Mark A. Angelo has been duly appointed to
act as the representative of Investor hereunder and has full power and authority
to execute, deliver, and perform this Agreement, to execute and deliver any
Joint Written Direction, to amend, modify, or waive any provision of this
Agreement, and to take any and all other actions as the Investor’s
representative under this Agreement, all without further consent or direction
form, or notice to, the Investor or any other party.

 

v.                                      No party other than the parties hereto
have, or shall have, any lien, claim or security interest in the Escrow Funds or
any part thereof.  No financing statement under the Uniform Commercial Code is
on file in any jurisdiction claiming a security interest in or describing
(whether specifically or generally) the Escrow Funds or any part thereof.

 

vi.                                   All of the representations and warranties
of the Investor contained herein are true and complete as of the date hereof and
will be true and complete at the time of any disbursement from the Escrow Funds.

 

b.                                      The Company makes the following
representations and warranties to Escrow Agent and the Investor:

 

7

--------------------------------------------------------------------------------


 

i.                                          The Company is a corporation duly
organized, validly existing, and in good standing under the laws of the State of
Delaware, and has full power and authority to execute and deliver this Agreement
and to perform its obligations hereunder.

 

ii.                                       This Agreement has been duly approved
by all necessary corporate action of the Company, including any necessary
shareholder approval, has been executed by duly authorized officers of the
Company, enforceable in accordance with its terms.

 

iii.                                    The execution, delivery, and performance
by the Company of this Escrow Agreement is in accordance with the Standby Equity
Distribution Agreement and will not violate, conflict with, or cause a default
under the articles of incorporation or bylaws of the Company, any applicable law
or regulation, any court order or administrative ruling or decree to which the
Company is a party or any of its property is subject, or any agreement,
contract, indenture, or other binding arrangement.

 

iv.                                   Richard C. Levin has been duly appointed
to act as the representative of the Company hereunder and has full power and
authority to execute, deliver, and perform this Agreement, to execute and
deliver any Joint Written Direction, to amend, modify or waive any provision of
this Agreement and to take all other actions as the Company’s Representative
under this Agreement, all without further consent or direction from, or notice
to, the Company or any other party.

 

v.                                      No party other than the parties hereto
shall have, any lien, claim or security interest in the Escrow Funds or any part
thereof.  No financing statement under the Uniform Commercial Code is on file in
any jurisdiction claiming a security interest in or describing (whether
specifically or generally) the Escrow Funds or any part thereof.

 

vi.                                   All of the representations and warranties
of the Company contained herein are true and complete as of the date hereof and
will be true and complete at the time of any disbursement from the Escrow Funds.

 

14.                                 Consent to Jurisdiction and Venue.  In the
event that any party hereto commences a lawsuit or other proceeding relating to
or arising from this Agreement, the parties hereto agree that the United States
District Court for the District of New Jersey shall have the sole and exclusive
jurisdiction over any such proceeding.  If all such courts lack federal subject
matter jurisdiction, the parties agree that the Superior Court Division of New
Jersey, Chancery Division of Hudson County shall have sole and exclusive
jurisdiction.  Any of these courts shall be proper venue for any such lawsuit or
judicial proceeding and the parties hereto waive any objection to such venue. 
The parties hereto consent to and agree to submit to the jurisdiction of any of
the courts specified herein and agree to accept the service of process to vest
personal jurisdiction over them in any of these courts.

 

15.                                 Notice.  All notices and other
communications hereunder shall be in writing and shall be deemed to have been
validly served, given or delivered five (5) days after deposit in the United
States mail, by certified mail with return receipt requested and postage
prepaid, when

 

8

--------------------------------------------------------------------------------


 

delivered personally, one (1) day delivery to any overnight courier, or when
transmitted by facsimile transmission and addressed to the party to be notified
as follows:

 

If to Investor, to:

Cornell Capital Partners, LP

 

101 Hudson Street – Suite 3700

 

Jersey City, New Jersey 07302

 

Attention:

Mark Angelo

 

Facsimile:

(201) 985-8266

 

 

If to Escrow Agent, to:

Troy Rillo, Esq.

 

101 Hudson Street – Suite 3700

 

Jersey City, NJ 07302

 

Telephone:

(201) 985-8300

 

Facsimile:

(201) 985-8266

 

 

If to Company, to:

Spherix Incorporated

 

12051 Indian Creek Court

 

Beltsville, Maryland 20705

 

Attention:

President

 

Telephone:

(301) 419-3900

 

Facsimile:

(301) 210-4908

 

 

With a copy to:

James E. Baker, Jr., Esq.

 

Baxter, Baker, Sidle, Conn & Jones, P.A.

 

120 E. Baltimore Street, Suite 2100

 

Baltimore, MD 21202

 

Facsimile:

(410) 230-3801

 

Or to such other address as each party may designate for itself by like notice.

 

16.                                 Amendments or Waiver. This Agreement may be
changed, waived, discharged or terminated only by a writing signed by the
parties of the Escrow Agent.  No delay or omission by any party in exercising
any right with respect hereto shall operate as waiver.  A waiver on any one
occasion shall not be construed as a bar to, or waiver of, any right or remedy
on any future occasion.

 

17.                                 Severability.  To the extent any provision
of this Agreement is prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition, or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Agreement.

 

18.                                 Governing Law.  This Agreement shall be
construed and interpreted in accordance with the internal laws of the State of
New Jersey without giving effect to the conflict of laws principles thereof.

 

9

--------------------------------------------------------------------------------


 

19.                                 Entire Agreement.  This Agreement
constitutes the entire Agreement between the parties relating to the holding,
investment, and disbursement of the Escrow Funds and sets forth in their
entirety the obligations and duties of the Escrow Agent with respect to the
Escrow Funds.

 

20.                                 Binding Effect.  All of the terms of this
Agreement, as amended from time to time, shall be binding upon, inure to the
benefit of and be enforceable by the respective heirs, successors and assigns of
the Investor, the Company, or the Escrow Agent.

 

21.                                 Execution of Counterparts.  This Agreement
and any Joint Written Direction may be executed in counter parts, which when so
executed shall constitute one and same agreement or direction.

 

22.                                 Termination. Upon the first to occur of the
termination of the Standby Equity Distribution Agreement dated the date hereof
or the disbursement of all amounts in the Escrow Funds and Common Stock into
court pursuant to Section 7 hereof, this Agreement shall terminate and Escrow
Agent shall have no further obligation or liability whatsoever with respect to
this Agreement or the Escrow Funds or Common Stock.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF the parties to this Escrow Agreement have hereunto set their
hands and seals the day and year above set forth.

 

 

SPHERIX INCORPORATED

 

 

 

By:

 

 

Name:

Richard C. Levin

 

Title:

President

 

 

 

 

 

CORNELL CAPITAL PARTNERS, LP

 

 

 

By:

Yorkville Advisors, LLC

 

Its:

General Partner

 

 

 

By:

 

 

Name:

Mark A. Angelo

 

Title:

Portfolio Manager

 

 

 

 

 

By:

 

 

Name:

David Gonzalez, Esq.

 

11

--------------------------------------------------------------------------------